In a proceeding pursuant to CFLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Town of Huntington dated November 1, 2001, which, after a hearing, denied the petitioner’s application for a nonconforming use variance for a certain structure located on his property, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Emerson, J.), dated July 22, 2002, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to. the petitioner’s contention, the determination of the Zoning Board of Appeals of the Town of Huntington (hereinafter the Board) that he failed to meet his burden of establishing a preexisting nonconforming use of the subject property had a rational basis and is supported by substantial evidence {see Matter of Marx v Humenik, 302 AD2d 528 [2003]; Matter of Mc-Quade v Zoning Bd. of Appeals of Town of Huntington, 248 AD2d 386 [1998]). Accordingly, the Board’s determination was properly upheld by the Supreme Court {see Matter of Ifrah v Utschig, 98 NY2d 304 [2002]). Santucci, J.E, Luciano, Schmidt and Adams, JJ., concur.